           Case 2:19-cr-00162-APG-VCF Document 29 Filed 10/09/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:19-cr-00162-APG-VCF

 4          Plaintiff                                              Order Striking Filing

 5 v.                                                                   [ECF No. 28]

 6 CESAR TORRES-DIAZ,

 7          Defendant

 8         Defendant Cesar Torres-Diaz filed a pro se document requesting that I conduct a

 9 “custody re-determination hearing.” ECF No. 28. It appears that Mr. Torres-Diaz wants me to

10 intervene in his immigration case and determine whether he should be released from custody.

11 Mr. Torres-Diaz does not identify any authority confirming that this court has jurisdiction to do

12 that.

13         In addition, Local Rule IA 11-6(a) provides that “a party who has appeared by attorney

14 cannot while so represented appear or act in the case. This means that once an attorney makes an

15 appearance on behalf of a party, that party may not personally file a document with the court; all

16 filings must thereafter be made by the attorney.” Because Mr. Torres-Diaz is represented by

17 counsel in this case, he is not permitted to file his purported motion pro se.

18         I THEREFORE ORDER that the defendant’s filing (ECF No. 28) is stricken.

19         DATED this 9th day of October, 2020.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
